DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.

Response to Arguments

             Applicant's arguments filed September 07, 2022 have been fully considered but they are not persuasive. 
             Applicants submit that none of the cited references, either alone or in combination, teach or suggest a method, as claimed, in which a UE generates a base sequence and blocks from the base sequence by applying cyclic shifts to the base sequence on a plurality of subcarrier groups, "wherein the base station is configured to signal different cyclic shifts to different UEs; and wherein the different cyclic shifts are used by different UEs so that mutual orthogonality is maintained between the SRS resources of the different UEs," as recited in claim 1.
           After further consideration, Examiner submits that Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi in combination, teach of a UE that generates a base sequence and blocks from the base sequence by applying cyclic shifts to the base sequence on a plurality of subcarrier groups, "wherein the base station is configured to signal different cyclic shifts to different UEs; and wherein the different cyclic shifts are used by different UEs so that mutual orthogonality is maintained between the SRS resources of the different UEs," as discussed below in the rejection of claim 1.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1, 4, 9, 11 – 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zarifi et al (US 2018/0123850) in view of Liu et al (US 2019/0173607) in view of TS 5G.211 v2.6 (KT PyeongChang 5G Special Interest Group (KT 5G-SIG); KT 5th Generation Radio Access; Physical Layer; Physical channels and modulation (Release 1), Ericsson, Intel Corp., Nokia, Qualcomm Technologies Inc., Samsung Electronics & KT, September 2016) in view of R1-1708709 (SRS Design, 3GPP TSG-RAN WG1 #89, Ericsson, Hangzhou, China, 15th – 19th May, 2017) and further in view of Choi et al (US 2020/0036493). 

            Re claims 1 and 9, Zarifi teaches of a method for transmitting sounding reference signals (SRS, Paragraph 0052) in a new radio (NR) communications system (NR, Paragraph 0052) including a base station and a plurality of user equipment (UEs) (Fig.1), the method including: generating, at a UE, a base sequence (ru,v(n), Paragraph 0062) based upon a sequence number (base sequence number, Paragraphs 0061 – 0062); generating a plurality of blocks from the base sequence by applying cyclic-shifts to the base sequence (different cyclic shifts of the same ZC sequence, Paragraph 0057) on a plurality of subcarrier groups (Paragraphs 0035 and 0054); generating a sounding reference signal (SRS, Paragraphs 0052 – 0062); and transmitting the sounding reference signal to the base station (Paragraphs 0056 – 0058), wherein the base sequence is derived based on a Zadoff-Chu sequence (ZC sequence, Paragraph 0062). However, Zarifi does not specifically teach of the sequence number received from the base station; generating a sounding reference signal according to an instruction received from the base station; wherein the cyclic-shift is defined by using information about an antenna port and a maximum value of a number of the cyclic-shifts applied to the base sequence; wherein the base station is configured to signal different cyclic shifts to different UEs; and wherein the different cyclic-shifts are used by the different UEs so that mutual orthogonality is maintained between the SRS resources of the different UEs.
           Liu teaches of generating, at a UE, a base sequence based upon a sequence number received from the base-station (base sequence number, Paragraphs 0181 – 0184 and 0208); generating a sounding reference signal (SRS) according to an instruction received from the base station (generating an SRS, Paragraphs 0181 – 0184 and 0208).
          TS 5G.211 v2.6 discloses of generating a sounding reference signal according to an instruction received from the base station (PDCCH, last three line of Page 25); wherein the cyclic-shift (αp, Page 24) is defined by using information about an antenna port (0,1,…,Nap-1, Page 24) and a maximum value of a number of the cyclic-shifts applied to the base sequence (maximum nSRS = 8), (See Pages 24 – 25); (first lines of Page 25).
           R1-1708709 discloses of generating, at a UE, a base sequence (base sequence, Resource Specific Design, Pages 2 – 3); generating a plurality of blocks from the base sequence by applying cyclic-shifts to the base sequence on a plurality of subcarrier groups (Resource Specific Design, Page 3); wherein different UEs are assigned different cyclic shifts (Page 3, third paragraph); wherein the different cyclic-shifts are used by the different UEs so that mutual orthogonality is maintained between the SRS resources of the different UEs (mutual SRS orthogonality, Page 3, third paragraph). 
           Choi teaches of wherein the base station is configured to signal different cyclic shifts to different UEs (Paragraphs 0009 – 0010, 0111 – 0112 and 0140).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sequence number received from the base-station to configure the SRS sequence generation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated a sounding reference signal according to an instruction received from the base-station to have the cyclic-shift defined by using information about an antenna port and a maximum value of a number of the cyclic-shifts applied to the base sequence according to the TS 5G.211 v2.6 so as to conform to the 5G-NR standard. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different cyclic-shifts assigned to different UEs so as to ensure mutual orthogonality amongst all users. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base station signal different cyclic shifts to different UEs for effective SRS generation.

           Re claim 4, Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi, teach all the limitations of claim 1 as well as R1-1708709 discloses of wherein the sounding reference signal is transmitted such that blocks thereof are aligned with blocks of sounding reference signals of other UEs (UE1-UE4, as shown in Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sounding reference signal transmitted such that blocks thereof are aligned with blocks of sounding reference signals of other UEs to ensure mutual orthogonality of the SRS resources assigned to all users.

         Re claims 11 and 14, Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi, teach all the limitations of claims 1 and 9 as well as R1-1708709 discloses of generating, at a UE, a base sequence (base sequence, Resource Specific Design, Pages 2 – 3); wherein the plurality of blocks comprises a number of orthogonal blocks (Resource Specific Design, number of blocks, Page 3), and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long (4PRB, Fig.1). However, R1-1708709 does not specifically disclose of the number of orthogonal blocks being 48 orthogonal blocks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the number of orthogonal blocks being 48 orthogonal blocks, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of blocks comprises a number of orthogonal blocks and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long for an efficient SRS sequence design in 5G-NR.

         Re claims 12 and 15, Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi, teach all the limitations of claims 1 and 9 as well as R1-1708709 discloses of wherein the same base sequence is used by all UEs in a particular frequency band (Proposal 1, Pages 2 – 3 and Fig.2).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the same base sequence used by all UEs in a particular frequency band to enable piesewise orthogonality even when allocations partly overlap.

            Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi in view of R1-1707368 (Discussion on SRS for NR, 3GPP TSG RAN WG1 Meeting #89, Intel Corporation, Hangzhou, China, 15th — 19th May, 2017).

         Re claims 10 and 13, Zarifi, Lui, TS 5G.211 v2.6, R1-1708709 and Choi, teach all the limitations of claims 1 and 9 as well as Choi further teaches of generating a sounding reference signal (SRS) by concatenating the SRS blocks according to an instruction received from the base station (Paragraphs 0098, 0101 – 0108, 0127, 0134 – 0141, 0148 – 0149, 0164 and 0167, Figures 10, 16 and 18). 
          R1-1707368 discloses of generating a sounding reference signal (SRS) by concatenating the cyclically shifted blocks (Block concatenated ZC sequence design, Pages 2 – 3).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated a sounding reference signal by concatenating the SRS blocks according to an instruction received from the base-station for efficient and flexible resource utilization. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the sounding reference signal by concatenating the cyclically shifted blocks for improved resource utilization efficiency and improving communication performance.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633